Citation Nr: 0814803	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-07 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of recovery of pension overpayment in 
the calculated amount of $8,270.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to July 
1972.

This appeal to the Board of Veterans Appeals (Board) is from 
a June 2005 decision of the  Committee on Waivers and 
Compromises of the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania.  

FINDINGS OF FACT

1.  By letter mailed to his address of record in December 
2002, the veteran was notified of an overpayment of pension 
benefits in the amount of $8,270; attached to this notice was 
information advising the veteran of his right to request 
waiver of recovery of the debt within 180 days.

2.  The veteran's request for waiver of recovery of the 
overpayment was received by the RO in May 2005.  


CONCLUSION OF LAW

The veteran's request for a waiver of recovery of an 
overpayment of nonservice-connected pension benefits in the 
amount of $8,270 was not timely filed.  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. § 1.963(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) and the pertinent 
implementing regulation do not apply in waiver cases because 
the statutory right to request waiver of recovery of 
indebtedness within Chapter 53 of Title 38 of the United 
States Code contains its own notice provisions.  See Lueras 
v. Principi, 18 Vet. App. 435 (2004) citing Barger v. 
Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 
5302 (West 2002).  Moreover, the pertinent facts in this case 
are not in dispute and the law is dispositive.  Consequently, 
there is no additional evidence that could be obtained to 
substantiate the veteran's claim.

Analysis

A request for waiver of recovery of an indebtedness resulting 
from a non loan guarantee indebtedness shall only be 
considered: (1) if it is made within two years following the 
date of a notice of the indebtedness issued on or before 
March 31, 1983, by VA to the debtor, or (2) except as 
otherwise provided herein, if it is made within 180 days 
following the date of a notice of indebtedness issued on or 
after April 1, 1983, by VA to the debtor.  The 180 day period 
may be extended if the individual requesting waiver 
demonstrates to the Chairperson of the Committee on Waivers 
and Compromises that, as a result of an error by either VA or 
the postal authorities, or due to other circumstances beyond 
the debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180 day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(b). See also 38 U.S.C.A. § 
5302(a).

In correspondence received in February 2005, the veteran 
contends that waiver of recovery of the pension overpayment 
should be granted because he has insufficient income to repay 
the debt and his now deceased brother had previously assumed 
responsibility for the veteran's debts.  

The pertinent facts are not in dispute and the law is 
dispositive.  The record shows that in September 2000, the 
veteran was awarded pension benefits, effective November 
1999.  The award amount was based on the veteran having no 
reported income.  The overpayment at issue in this appeal 
resulted from the veteran's failure to inform VA of a change 
in his income.  In a December 2002 letter from VA's Debt 
Management Center in St. Paul, Minnesota, the veteran was 
informed of the overpayment.  In this letter he was also 
informed that if he desired to request a waiver of recovery 
of the overpayment, he must do so in writing and within 180 
days.  This letter was sent to his address of record.  There 
is no indication in the record or contention on the veteran's 
part that he did not receive this letter shortly after it was 
mailed.  The record also reflects and the veteran does not 
dispute that his request for a waiver of recovery of the 
overpayment was not submitted until 2005, long after the 
expiration of the 180-day period for submitting the request.  

Accordingly, this claim will be denied because it is without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

As a timely claim for waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $8,270 was not 
received, the benefit sought on appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


